Exhibit 10.3

FCSTONE GROUP, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

I. PURPOSE OF THE PLAN

For fiscal year 2008, the Compensation Committee (“Committee”) of FCStone Group,
Inc. (the “Company”) adopted an Executive Long Term Incentive Plan (“LTIP”) to
reward key employees for contributions made to the profitability and overall
improvement of the Company’s business operations. Awards under the LTIP for
fiscal year 2008 were to be based on after-tax return on equity (“ROE”) targets.
Based upon the Company’s performance, the Chief Executive Officer and Chief
Financial Officer earned awards under the LTIP for fiscal year 2008 of
$1,967,083.18 and $501,072.40, respectively. Awards under the LTIP are payable
in the form of restricted shares of common stock and stock options. The number
of shares subject to such awards is determined based upon the value of such
stock and options at the date of grant. Due to the significant decrease in the
market value of the Company’s common stock, the number of shares which would be
subject to awards under the LTIP for fiscal year 2008 would exceed the number of
shares currently available under the Company’s 2006 Equity Incentive Plan. To
address this issue, the Committee has adopted this Nonqualified Deferred
Compensation Plan (the “Plan”) to provide the participants in the LTIP with a
cash-based alternative payout. Subject to the approval by the LTIP participants,
the LTIP for fiscal year 2008 is terminated, and replaced by this Plan. The Plan
shall be administered by a committee (the “Committee”) appointed by the Board of
Directors of the Company.

 

II. PARTICIPATION AND PRINCIPAL AMOUNT OF BONUS PAYMENTS

The following individuals (each, an “Executive”) shall participate in the Plan
and shall be eligible to receive the following Principal Amounts, subject to the
conditions herein.

 

EXECUTIVE

   PRINCIPAL
AMOUNT

Pete Anderson

   $ 1,967,083.18

Bill Dunaway

   $ 501,072.40

 

III. FORM OF BONUS PAYMENTS

The Principal Amount, plus earnings on the Principal Amount, shall be paid to
the respective Executive in four installments as specified in the Payment
Schedule below, subject to the following conditions.

In order to receive his installment on any Payment Date set forth in the Payment
Schedule, the Executive must either (1) be employed by the Company on the
Payment Date or



--------------------------------------------------------------------------------

(2) have received a vested right to the Payment Amounts under the Plan, which
shall be determined in accordance with the Executive’s vesting provisions
applicable to the LTIP pursuant to the terms of the Executive’s employment
agreement with the Company.

PAYMENT SCHEDULE

 

PAYMENT DATE

  

PAYMENT AMOUNT

November 5, 2009

   25% of the Principal Amount as adjusted for notional earnings in the manner
described in paragraph IV.

November 5, 2010

   33 1/3% of the remaining Principal Amount as adjusted for notional earnings
in the manner described in paragraph IV.

November 5, 2011

   50% of the remaining Principal Amount as adjusted for notional earnings in
the manner described in paragraph IV.

November 5, 2012

   100% of the remaining Principal Amount as adjusted for notional earnings in
the manner described in paragraph IV.

 

IV. INVESTMENT RETURN

 

  A. Adjustments to Principal Amount. An Executive’s Principal Amount shall be
adjusted as of each Payment Date to reflect the Investment Return applicable to
the Executive’s Principal Amount for such Year as determined by the Committee.

 

  B. Determination of Investment Return. The amount of the applicable Investment
Return shall be an amount equal calculated at the end of each calendar month as
the hypothetical interest income that would have been earned on the then current
Principal Amount if such Principal Amount had been invested during such month at
the Benchmark Rate. The Benchmark Rate shall be the last reported rate of return
for the relevant calendar month on Federated Prime Obligations (the
“Investment”), or, if the Investment is no longer available or offered, an
alternative money market investment having substantially similar risk and terms,
to be determined by the Chairman of the Committee.

 

V. AMENDMENT AND TERMINATION

This Plan may be amended or terminated at any time by the Company.



--------------------------------------------------------------------------------

VI. ALLOCATION OF EXPENSES

All payments made under this Plan to any Executive shall be paid directly by the
Company.

 

VII. MISCELLANEOUS

 

  A. Tax Withholding. The Company (or an affiliate thereof) shall withhold any
taxes that are required to be withheld from the benefits provided under this
Plan.

 

  B. Applicable Law. The Plan and all rights hereunder shall be governed by the
laws of the State of Missouri, except to the extent preempted by the laws of the
United States of America.

 

  C. Right of Employment. Nothing contained in this Plan shall be construed to
be a contract of employment for any term of years, nor as conferring upon any
employee the right to continue in the employment of the Company or any affiliate
thereof.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND ACCEPTANCE

The undersigned participants of the Nonqualified Deferred Compensation Plan (the
“Plan”) of FCStone Group, Inc. (the “Company”), hereby agree to the termination
of the 2008 Executive Long Term Incentive Plan and the replacement of the awards
earned thereunder with awards set forth in the Plan, subject to the terms and
conditions thereof. This Acknowledgement and Acceptance shall constitute a
waiver and amendment of the terms of the employment agreements of each of the
undersigned solely with respect to the obligation of the Company to provide
benefits under the LTIP with respect to fiscal year 2008, and shall not modify,
amend or otherwise effect the obligations of the Company or the undersigned with
respect to other periods.

IN WITNESS WHEREOF, the undersigned acknowledge and agree to the foregoing as of
the 19th day of March, 2009.

 

/s/ Paul G. Anderson

Paul G. Anderson

/s/ William J. Dunaway

William J. Dunaway